                                Case 20-17365     Doc 35    Filed 02/09/21   Page 1 of 3



                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF MARYLAND
                                                        Located in Baltimore
                         IN RE

                         NICOLE JOYCE EATON                             Case No. 20-17365-MMH
                         AKA NICOLE JOYCE EATON-                        Chapter 7
                         PURYEAR

                              Debtor
                         BRIDGECREST CREDIT COMPANY,
                         LLC
                         PO Box 29018
                         Phoenix, AZ 85038
                                                                        Motion No.
                              Movant
                         v.

                         NICOLE JOYCE EATON
                         AKA Nicole Joyce Eaton-Puryear
                         2345 Edmonson Ave
                         Baltimore, MD 21207

                         and

                         ZVI GUTTMAN
                         CHAPTER 7 TRUSTEE
                         P.O. Box 32308
                         Baltimore, MD 21282-2308

                              Respondents

                                            MOTION FOR RELIEF FROM AUTOMATIC STAY
                               COMES NOW, Bridgecrest Credit Company, LLC, its successors and/or
                         assigns, movant, by its attorneys, Mark D. Meyer, Esq., and Rosenberg &
                         Associates, LLC, and respectfully represents as follows:
     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway           1. Jurisdiction is based on 11 U.S.C. Section 362(d)-(f).
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 79365
                              2. On or about August 6, 2020, Nicole Joyce Eaton AKA Nicole Joyce Eaton-
                         Puryear ("Debtor") filed a Voluntary Petition in the Court under Chapter 7 of the
                         Bankruptcy Code.

                                 3. Zvi Guttman is the Chapter 7 trustee of the Debtor's estate.

                              4. At the time of the initiation of these proceedings, the Debtor owned a
                         2008 Hyundai Santa FE VIN#: 5NMSH73E88H218782 (hereinafter "the subject
                               Case 20-17365    Doc 35    Filed 02/09/21   Page 2 of 3



                         property").
                                5. The subject property is encumbered by a Simple Interest Retail
                         Installment Contract securing the note, which is currently held by the movant. The
                         documents evidencing the movant's security interest are attached hereto.


                               6. The total amount due under the Simple Interest Retail Installment
                         Contract securing the Movant as of February 5, 2021, not including attorney's fees
                         and court costs, is approximately $14,156.76.

                                7. The Debtor is in default under the Simple Interest Retail Installment
                         Contract, and the Movant has accelerated the entire balance of the Simple Interest
                         Retail Installment Contract and interest continues to accrue.

                               8. The Debtor is behind in his/her bi-weekly payments, and equity in the
                         subject property is dissipating.

                               9. The Movant lacks adequate protection of its interest in the subject
                         property.
                                 10. The Movant has been and continues to be irreparably injured by the stay
                         of Section 362 of the Bankruptcy Code, which prevents the Movant from enforcing
                         its rights under the Simple Interest Retail Installment Contract.

                               11. Cause exists for lifting the automatic stay imposed by Section 362 of the
                         Bankruptcy Code to enable the Movant to enforce its rights under its Simple
                         Interest Retail Installment Contract.

                               12. The subject property is not necessary for an effective reorganization.

                               WHEREFORE, the Movant, Bridgecrest Credit Company, LLC its successors
                         and/or assigns, respectfully requests that this Honorable Court:

                               1. Enter an order terminating the automatic stay imposed by Section 362 of
                         the Bankruptcy Code to enable it to proceed with repossession and sale of the
                         2008 Hyundai Santa FE VIN#: 5NMSH73E88H218782; and

                               2. Grant such other and further relief as may be just and necessary.
     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
                                                               /s/Mark D. Meyer, Esq.
                                                              ___________________________________
    (301) 907-8000
 FILE NUMBER: 79365
                                                              Mark D. Meyer, Esq.
                                                              Federal Bar 15070

                                                              Rosenberg & Associates, LLC
                                                              4340 East West Highway, Suite 600
                                                              Bethesda, MD 20814
                              Case 20-17365      Doc 35    Filed 02/09/21    Page 3 of 3



                                                     CERTIFICATE OF SERVICE
                                I hereby certify that on the 9th day of February, 2021, I reviewed the Court’s
                         CM/ECF system and it reports that an electronic copy of the foregoing Motion for
                         Relief from the Automatic Stay will be served electronically by the Court’s CM/ECF
                         system on the following:

                         Zvi Guttman, Trustee


                                I hereby further certify that on the 9th day of February, 2021, a copy of the
                         foregoing Motion for Relief from the Automatic Stay was also mailed first class
                         mail, postage prepaid to:

                         Nicole Joyce Eaton
                         AKA Nicole Joyce Eaton-Puryear
                         2345 Edmonson Ave
                         Baltimore, MD 21207
                                                                /s/Mark D. Meyer, Esq.
                                                               ___________________________________
                                                               Mark D. Meyer, Esq.




     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 79365
